                                 UNITED STATES DISTRICT COU T
                               SOUTHERN DISTRICT OF CALIFO IA
                                                                                      Cil 1-r' \,_,,I           i11:, (.-,l,'H
                                                                                cou1·'1-'L,_l-i'\' ;J;'·): iilr ; ~ O (',\.L_ 1_i- fll::iNIA
                                                                                ~         '.   ,,, L ,~                       :'-   \-1   lJfY
UNITED STATES OF AMERICA,                                                     13_';'._________                            ----~
                                                                Case No. 21CR1608-TWR

                                               Plaintiff,
                        vs.
                                                                JUDGMENT OF DISMISSAL

LUZ PADILLA

                                         Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or

 •     the Court has granted the motion of the Government for dismissal, without prejudice; or


 •     the Court has granted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or


 •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       Ct 1- 21:952, 960 - Importation of Methamphetamine (Felony)




 Dated: ----'~'-4---'-/~++b7,-'-='I---I _ __
                                                             ; ,BarbaraLyn Maj
                                                            United States Magistrate Judge
